Citation Nr: 9933361	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-15 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of right knee injury with traumatic 
arthritis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected left knee strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  A notice of disagreement was received 
in July 1998, a statement of the case was issued in August 
1998, and a substantive appeal was received in September 
1998.  The veteran testified at a personal hearing at the RO 
in December 1998.  By hearing officer decision in February 
1999, the evaluation for the right knee disability was 
increased from 20 percent to 30 percent.  The record shows 
that although the veteran requested a hearing in front of a 
Board member, he withdrew this request in a March 1999 
statement.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of right knee 
injury with traumatic arthritis are productive of complaints 
of pain, no more than moderate instability, x-ray evidence of 
arthritis, flexion limited to approximately 100 degrees, no 
limitation of extension, and no evidence of nonunion or 
ankylosis.  

2.  The veteran's service-connected left knee strain is 
productive of complaints of pain, but with no instability and 
no x-ray evidence of arthritis; flexion is limited to 
approximately 130 degrees and there is no limitation of 
extension.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's residuals of right knee injury with 
traumatic arthritis have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5257, 5260, 5261, 5262 (1999).

2.  The criteria for a compensable evaluation for the 
veteran's service-connected left knee strain have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations assigned for his 
bilateral knee disabilities should be increased to reflect 
more accurately the severity of his symptomatology.  As a 
preliminary matter, it is noted that the veteran's claims 
allege increases in severity of the service-connected 
disabilities, and are therefore well grounded claims for 
increased evaluation.  38 U.S.C.A. § 5107(a); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, the Board is 
satisfied that the record contains all evidence necessary for 
an equitable disposition of this appeal, and that the RO has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was injured in a parachuting accident in 1991 
while on active duty for training.  He was granted service 
connection for a right knee disability in November 1992, 
initially evaluated as 10 percent disabling.  Evaluation was 
increased to 20 percent in a June 1993 rating decision, and 
was continued at 20 percent in several subsequent rating 
decisions, including that decision currently on appeal.  
Evaluation was increased to 30 percent by a decision of the 
hearing examiner in February 1999.

The veteran was granted service connection for a left knee 
disability secondary to the right knee disability in an 
August 1996 rating decision, with a 0 percent evaluation.  
Claims for a compensable evaluation of the left knee have 
been denied in several subsequent rating decisions.

The claims file contains hospitalization records dated in May 
1991 from Wright Patterson Air Force Base Hospital.  At that 
time a right knee arthroscopy was performed.

The claims file also contains treatment records from the VA 
Medical Center (VAMC) dating from November 1995 to December 
1998.  These include a November 1995 MRI of the right knee.  
This study revealed extensive degenerative changes throughout 
the right knee, mainly involving the femorotibial compartment 
as well as extensive degeneration and tear of both menisci.  
In March 1996, the veteran sought treatment for right knee 
pain.  He complained of instability.  On examination the knee 
was positive for deformity, tenderness, and crepitus, and the 
veteran had range of motion of 0 to 130 degrees for the right 
knee.  Treatment options were reviewed at the visit.

At a May 1998 visit, the veteran complained of chronic 
bilateral knee pain without any recent trauma.  On 
examination, the right knee was swollen and the left knee was 
normal.  Several days later he was again examined after his 
knee had a locking episode.  The right knee was noted to be 
slightly deformed, and there was effusion and tenderness.  
The knee could flex to 100 degrees and no greater due to 
pain.  There was crepitation bilaterally.  The left knee was 
otherwise normal.  He reported the following week for 
treatment when the knee had not improved, and received an 
injection of lidocaine in the right knee.

At a September 1998 visit, the veteran complained of pain, 
giving way and locking of the right knee.  He had a steady 
gait and his right knee was swollen.  There was mild 
tenderness around the lateral joint line.  There was crepitus 
during range of motion testing.

At a June 1998 VA compensation and pension examination, the 
veteran was noted to have undergone right knee arthroscopic 
surgery.  The veteran stated that part of the cartilage was 
removed.  He described his right knee giving out on occasion 
during walking.  He had received a steroid injection for pain 
recently.  He also stated that his left knee was beginning to 
have stiffness, but did not have any pain.  On physical 
examination, the veteran's heel-and-toe ambulation was 
normal.  His right knee showed the presence of a deformity, 
but had no swelling, and only minimal tenderness.  There was 
slight instability of the right knee.  Range of motion of the 
right knee was from 0 to 100 degrees, with some evidence of 
pain on motion.  X-ray of the right knee showed minimal 
degenerative arthritic changes, with no fracture or 
dislocation and no destructive bone changes.  The diagnosis 
was residual injury and arthroscopic surgery of the right 
knee with minimal arthritis.

Physical examination of the left knee revealed no deformity, 
swelling, tenderness, or instability.  Range of motion was 
from 0 to 131 degrees, without evidence of pain on motion.  
Ambulation was normal.  X-ray of the left knee showed no 
significant bone pathology.  The left knee was normal on 
physical and x-ray examination.

An additional VA examination was performed in September 1998.  
The veteran stated that he had had a ligament reconstruction 
at the age of 52.  The veteran worked as a cement finisher 
and was having difficulty with the job, as it involved heavy 
work and squatting on the knees.  He had symptoms of pain, 
stiffness, swelling, giving way, lack of endurance and 
fatigability with his knees, especially his right knee.  By 
the end of the day, his right knee was very sore, aching and 
tender.  He wore a brace on his right knee, but could not 
wear it at work due to equipment and positions required for 
his work.  On physical examination, the veteran could 
ambulate independently.  He had increased valgus deformity of 
the right knee, pain, pain on motion and tenderness to 
palpation of the right knee.  He had range of motion of the 
right knee actively from 0 to 110 degrees and passively from 
0 to 120 degrees.  On range of motion testing there was pain, 
soreness, aching, mild crepitation, and increased valgus.  He 
was stable to medial and lateral testing but unstable to 
anteroposterior testing.  Physical examination of the left 
knee showed motion from 0 to 130 degrees both actively and 
passively.  There was only a mild amount of pain to 
tenderness, no significant crepitation, no effusion, no 
deformity, and no instability.  The veteran was diagnosed 
with residual injury of the left knee and residual post-
operative injury of the right knee, with arthritis and 
instability.

Additional relevant evidence contained within the claims file 
includes two statements signed by Daniel J. Owens, Business 
Manager/Financial Secretary of the Cement Masons' Local Union 
No. 404.  According to the first statement, dated in July 
1998, the veteran is a member of the union, and has been 
unable to work on many jobs due to his knee problems, because 
the work would require the veteran to be on his knees 
finishing concrete floors.  The veteran is therefore limited 
in the contractors for whom he can work.  The second 
statement, dated in December 1998, further states that the 
veteran has been ineligible for hospitalization coverage, as 
he has not met the minimum hour requirement for such 
coverage.  In earlier years, the veteran worked full-time and 
was able to obtain hospitalization coverage.

The veteran testified at a December 1998 personal hearing at 
the RO.  At that time, and in an earlier submission, the 
veteran's representative raised the issue of the 
applicability of the extraschedular provision to the 
veteran's claim, arguing that the veteran's disabilities 
directly affect his ability to work.  The veteran described 
the symptoms that he experiences after a day of doing cement 
work, including difficulty getting up after kneeling all day, 
swelling, stiffness, and difficulty getting into his truck.  
He takes aspirin immediately upon arriving home, and he takes 
more aspirin before going to bed.  He also experiences pain 
during the night time.  He also has been given prescription 
medication, but he prefers aspirin.  In the morning, he has 
difficulty getting out of bed and he falls on occasion.  
Because he has relied on his left knee so much, he now 
experiences difficulty with both knees.  He was given a brace 
to wear by the VA, but he can't wear it at work because it is 
not flexible, however he does wear it in the evening.  He has 
worked as a cement finisher for 30 years.  He has not sought 
any vocational retraining.  When asked whether he had sought 
to find some other type of employment, he stated that other 
places were not interested in him because of his high wage 
history.

The file contains income tax statements from 1997 and 1996, 
which were submitted by the veteran at his hearing to show a 
decrease in his income.

The file contains two photographs showing men kneeling doing 
cement work, also submitted at the hearing.

Right knee

A review of the February 1999 supplemental statement of the 
case reveals that the RO has increased the veteran's right 
knee disability evaluation from 20 percent to 30 percent 
(effective May 19, 1998, the date of the veteran's increased 
rating claim) by analogy to Diagnostic Code 5262.  Under 
Diagnostic Code 5262 for impairment of the tibia and fibula, 
malunion with marked knee or ankle disability warrants a 30 
percent rating; nonunion, with loose motion, requiring a 
brace, warrants a 40 percent evaluation.  In assigning a 30 
percent rating by analogy to Diagnostic Code 5262, the RO 
noted that the evidence did not show more than moderate 
instability so as to warrant higher than a 20 percent rating 
under Diagnostic Code 5257.  The RO also noted that the 
demonstrated limitation of motion of the right knee was not 
compensable.  Therefore, the RO turned to Diagnostic Code 
5262 by analogy and, resolving reasonable doubt in the 
veteran's favor, determined that the right knee disability 
picture resulted in marked knee disability so as to warrant 
an increase to 30 percent.  

At this point, the Board notes that there does not appear to 
be a basis for assignment of a rating higher than the current 
30 percent under Diagnostic Code 5262.  While the veteran has 
reported that he wears a right knee brace (although not on 
his job), there is no medical evidence of nonunion.  In this 
regard, x-ray of the right knee in June 1998 showed minimal 
arthritis, but no fracture, dislocation or destructive bone 
change.  There was no reference to any nonunion.  

The Board further notes that the current 30 percent rating is 
the highest available under Diagnostic Code 5257 for 
recurrent subluxation or lateral instability of the knee, and 
so there is no benefit to the veteran by applying that Code 
to this case.  Likewise, the highest rating available under 
Diagnostic Code 5260 for limitation of flexion is 30 percent.  
Moreover, while Diagnostic Code 5256 provides for evaluations 
higher than 30 percent, that Code requires evidence of 
ankylosis of the knee, and the medical evidence does not show 
ankylosis in this case.   Further, Diagnostic Code 5261 for 
limitation of extension does allow for evaluations in excess 
of 30 percent, but extension must be limited to 30 degrees to 
allow for the next higher rating of 40 percent.  The evidence 
in the present case does not show such limitation of 
extension of the right knee, even when additional functional 
loss due to pain, weakness, etc. is considered. See 38 C.F.R. 
§§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-05 (1995).  While there is clear evidence of pain and 
fatigue, the medical evidence does not show that extension is 
effectively limited to 30 degrees as a result. 

The Board observes here that the medical evidence does show 
x-ray evidence of arthritis of the right knee.  Therefore, 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, for arthritis substantiated by x-ray findings must be 
considered.  Such regulations provide that arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for each major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or evidence of painful motion.  

As already noted, the applicable diagnostic criteria for 
limitation of flexion only provides for a 30 percent rating 
at the most, and thus is of no benefit to the veteran.  
Moreover, there is no limitation of extension sufficient to 
warrant a rating in excess of 30 percent under Diagnostic 
Code 5261. 

The Board recognizes here that VA's General Counsel has 
indicated that separate ratings are permissible when there is 
instability of the knee under Diagnostic Code 5257 and x-ray 
evidence of arthritis with some evidence of limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 
(August 14, 1998).  However, the medical evidence appears to 
show only slight instability which would warrant a 10 percent 
rating under Diagnostic Code 5257.  Even if the Board were to 
view the evidence as sufficient to show moderate instability 
so as to warrant a 20 percent rating under Diagnostic Code, 
then assignment of a separate rating for x-ray evidence of 
arthritis would still not benefit the veteran since there 
could be no higher rating than 10 percent for arthritis based 
on the demonstrated ranges of motion.  A separate 20 percent 
rating under Diagnostic Code 5257 and a separate 10 percent 
rating under Diagnostic Codes 5003, 5010 would still result 
in a combined rating of 30 percent.  38 C.F.R. § 4.16. 

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent for right knee disability at this time.  

Left knee

The veteran's left knee is also evaluated pursuant to 
Diagnostic Code 5257 for impairment of the knee.  However, 
there is no instability demonstrated on any examination, and 
thus a compensable rating under Diagnostic Code 5257 is not 
warranted.  Moreover, on objective examination, flexion is 
limited to about 130 degrees and there is no limitation of 
extension.  Under Diagnostic Code 5260, flexion would have to 
be limited to 45 degrees to warrant a 10 percent rating.  
While the Board notes that veteran's complaints of left knee 
pain, there has not been a showing that such pain results in 
additional functional loss so as to effectively limit flexion 
to 45 degrees to allow for a 10 percent rating.  Further, x-
rays reveal no arthritis of the left knee.  There is thus no 
basis for a separate compensable rating under Diagnostic 
Codes 5003, 5010.

Extraschedular Ratings

Finally, the veteran's representative has raised the issue of 
the applicability of the extraschedular provision to the 
veteran's right and left knee claims.  See 38 C.F.R. 
§ 3.321(b)(1).  Referral for extraschedular consideration is 
appropriate in cases where the disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The veteran 
has asserted that his income has been significantly reduced 
due to the limited of hours he can work because of his knee 
disabilities.  Although it is clear that the veteran's hours 
have been reduced due, in particular, to his right knee 
symptoms, the Board is unable to find that such interference 
is marked.  The Board therefor finds that the disabilities 
can be adequately evaluated under the applicable schedular 
provisions.  


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

